Citation Nr: 1324676	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  08-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increase in a 30 percent rating for a dysthymic disorder. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein




INTRODUCTION

The Veteran had active service from October 1964 to July 1965. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2009 RO rating decisions.  The June 2006 RO decision denied a claim for a TDIU rating.  The February 2009 RO decision denied an increase in 30 percent rating for a dysthymic disorder.  The Veteran's appeal was remanded by the Board in March 2012 for additional development.  

In an October 2010 VA Form 9, the Veteran apparently raised an issue as to whether there was clear and unmistakable error (CUE) in a denial of his claim for VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  In this regards, the Board notes that in March 2006, the Board remanded the issue of entitlement to VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  The Board observes that the evidence of record does not show that VA performed any action that could be construed as continuing the appeal.  See Gonzalez- Morales v. Principi, 16 Vet. App. 556 (2002).  The Board notes, however, that in a subsequent April 2007 statement, the Veteran reported that he was approved for VA vocational rehabilitation benefits.  In more recently submitted October 2010 VA Form 9s, the Veteran referred to his vocational rehabilitation folder.  He has also apparently raised an issue as to whether there was upper extremity in a denial of his claim for VA vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.  This issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 30 percent disability rating for dysthymic disorder.  He currently has no other service-connected disabilities.  The Veteran underwent a VA psychiatric examination in April 2012.  The examiner assigned a global assessment of functioning (GAF) score of 60.  The examiner also opined that the Veteran's service-connected disabilities render him unlikely to be able to secure, or follow a substantially gainful occupation.  A February 2013 medical officer opined that the Veteran is less likely than not individually unemployable.  In order to reconcile the contradictory findings of the April 2012 VA examiner and February 2013 medical officer with regard to the Veteran's employability, the Board finds that the Veteran must be afforded another VA psychiatric examination to address the nature, extent and severity of his psychiatric disability and the impact of the condition on his ability to follow a substantially gainful occupation.

Further, in April 2013 the Veteran raised the issue of whether new and material has been received to reopen a claim of service connection for hypertension.  To date, the RO has not considered this raised claim and the Veteran has not received appropriate notice with regard to this claim.  As such, on remand, the Veteran should be provided such notice.  The Veteran's claim as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension is inextricably intertwined with his TDIU claim, and must be considered together with that claim.  In this regard, the Board observes that in a March 2006 decision, the Board denied service connection for hypertension on the basis that the disease was not manifest in service or within the initial post-service year and that the preponderance of the evidence showed that it was unrelated to disease or injury during service or that it was caused or chronically worsened by a service-connected disability.  As such, on remand, he must be provided a notice letter informing him of the bases for the prior denial and the evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should explain the basis of the prior denial of service connection for hypertension and indicate what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hypertension and the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Obtain copies of the Veteran's VA treatment records dated since September 2012 from the Augusta, Georgia VA Medical Center, the Dublin, Georgia VA Medical Center, and the Macon Georgia, VA Outpatient Clinic. 

4.  Schedule the Veteran for a VA psychiatric examination, to be conducted, if possible, by an examiner other than the April 2012 VA examiner, to determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner must report all pertinent findings and estimate the Veteran's GAF score.  The examiner must also discuss the impact of the Veteran's psychiatric disability on his ability to secure or follow a substantially gainful occupation.  The examiner should report all pertinent findings and estimate the Veteran's GAF score.  The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the findings of the April 2012 VA examiner, the findings of the February 2013 medical officer, the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The rationale for any opinions expressed should be set forth by the examiner in a legible report.

5.  Then adjudicate the Veteran's hypertension claim and then readjudicate the appeal.  If the claims are denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

